Title: To George Washington from James McHenry, 5 April 1782
From: McHenry, James
To: Washington, George


                        
                            Dr Sir.
                            Baltimore 5th April 1782
                        
                        Doctor Craik gives me but a moment to acknowlege your Excellency’s letter of the 12 of last month.
                        I think precisely with your Excellency in your observations on the war. Its prosecution is certainly
                            intended, and it is our business to bring as early as possible a respectable force into the field. Shall I tell you, that
                            we inlist but slowly, and that I am very apprehensive our Assembly will be averse to classing the people. We shall meet,
                            it is expected early in May, when your thoughts will be urged in every different form. Most
                            respectfully and with the greatest attachment I have the honor to be your Excellency’s most ob. st
                        
                            James McHenry
                        
                    